Name: Council Regulation (EC) No 824/2007 of 10 July 2007 opening and providing for the management of autonomous Community tariff quotas for certain fishery products for the period 2007 to 2009 (Text with EEA relevance) - Statement by the Commission and the Council
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  foodstuff;  trade
 Date Published: nan

 14.7.2007 EN Official Journal of the European Union L 184/1 COUNCIL REGULATION (EC) No 824/2007 of 10 July 2007 opening and providing for the management of autonomous Community tariff quotas for certain fishery products for the period 2007 to 2009 (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) Community supplies of certain fishery products currently depend on imports from third countries. It is in the Community's interest to suspend in part or in whole the customs duties for those products, within Community tariff quotas of an appropriate volume. In order not to jeopardise the development prospects of those products in the Community and in order to ensure an adequate supply to satisfy user industries, such quotas should be opened, applying variable customs duties in accordance with the sensitivity of the product in question on the Community market. (2) Equal and uninterrupted access to those quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the quotas have been used up. (3) To ensure the efficiency of a common management of the quotas, Member States should be permitted to draw from the quota amount the necessary quantities corresponding to their actual imports. Since that method of management requires close cooperation between the Member States and the Commission, the latter should in particular be able to monitor the rate at which the quotas are used up and should inform the Member States accordingly. (4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (1) provides for a system of tariff quota management which follows the chronological order of the dates of acceptance of the declarations of release for free circulation. The tariff quotas opened by this Regulation should be managed by the Commission and the Member States in accordance with that system. (5) Council Regulation (EC) No 379/2004 of 24 February 2004 opening and providing for the management of autonomous Community tariff quotas for certain fishery products (2) expired on 31 December 2006. No autonomous tariff quotas were available for the period between 1 January 2007 and the entry into force of this Regulation. Furthermore, given the fact that all quotas opened by this Regulation are subject to end use conditions in order to benefit from the favourable tariff treatment, a retro-active implementation of this Regulation is not possible. Therefore, in order to ensure a certain continuity with the previous quota system, a successor regime should be foreseen which allows to grant a reduction on import duties for fishery products released into free circulation between 1 January 2007 and the entry into force of this Regulation. The successor regime should take due account of the end use conditions and the available quantities of the specific quotas. (6) Given the urgency of the matter, it is important to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: Article 1 1. Import duties on the products listed in the Annex shall be suspended, within tariff quotas, at the rates for the periods, and up to the amounts, indicated therein. 2. Imports of the products listed in the Annex shall be covered by the quotas referred to in paragraph 1 only if the declared customs value is at least equal to the reference price fixed, or to be fixed, in accordance with Article 29 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (3). Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 The Commission and the Member States shall cooperate closely to ensure that this Regulation is complied with. Article 4 1. Customs duties for fishery products released into free circulation between 1 January 2007 and 17 July 2007 which fall within the product scope of one of the tariff quotas listed in the Annex may be reduced on request of the declarant in accordance with the rates of duty set out therein. 2. The request shall be submitted by 14 August 2007 to the customs office in charge of the release into free circulation of the product in question, indicating the quota concerned. It shall be accompanied with all relevant documentation which prove that the imported product falls within the scope of the quota and that it had been or will be used in accordance with the end use conditions set out in the Annex for the tariff quota concerned. 3. This Article shall apply only where the balance of the relevant tariff quota so permits at the date of acceptance of the duly justified request. Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93 shall apply mutatis mutandis. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (2) OJ L 64, 2.3.2004, p. 7. Regulation as amended by Regulation (EC) No 1723/2006 (OJ L 324, 23.11.2006, p. 1). (3) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). ANNEX Order No CN code TARIC code Description Annual amount of quota (tons) Quota duty Quota period 09.2759 ex 0302 50 10 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes, fresh, chilled or frozen, for processing (1) (2) 80 000 0 % 1.1.2007-31.12.2009 ex 0302 50 90 10 ex 0303 52 10 10 ex 0303 52 30 10 ex 0303 52 90 10 09.2765 ex 0305 62 00 20 25 29 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked, for processing (1) (2) 10 000 0 % 1.1.2007-31.12.2009 ex 0305 69 10 10 09.2761 ex 0304 29 91 10 Blue grenadier (Macruronus spp.), frozen fillets and other meat, for processing (1) (2) 20 000 0 % 1.1.2007-31.12.2009 ex 0304 29 99 41 81 ex 0304 99 99 60 81 09.2760 ex 0303 78 11 10 Hake (Merluccius spp. excluding Merluccius merluccius, Urophycis spp.), and Pink cusk-eel (Genypterus blacodes), frozen, for processing (1) (2) 15 000 0 % 1.1.2007-31.12.2009 ex 0303 78 12 10 ex 0303 78 13 10 ex 0303 78 19 11 81 ex 0303 78 90 10 ex 0303 79 93 10 09.2766 ex 0304 29 99 71 Southern blue whiting (Micromesistius australis), frozen fillets and other meat, for processing (1) (2) 2 000 0 % 1.1.2007-31.12.2009 ex 0304 99 99 91 09.2770 ex 0305 63 00 10 Anchovies (Engraulis anchoita), salted or in brine, but not dried or smoked, for processing (1) (2) 10 000 0 % 1.1.2007-31.12.2009 09.2788 ex 0302 40 00 10 Herrings (Clupea harengus, Clupea pallasii), of a weight exceeding 100 g per piece or flaps of a weight exceeding 80 g per piece, excluding livers and roes, for processing (1) (2) 20 000 0 % 1.10.2007-31.12.2007 ex 0303 51 00 10 1.10.2008-31.12.2008 ex 0304 19 97 10 1.10.2009-31.12.2009 ex 0304 99 23 10 09.2792 ex 1604 12 99 10 Herrings, spiced and/or vinegar-cured, in brine, preserved in barrels of at least 70 kg net drained weight, for processing (1) (2) 10 000 6 % 1.1.2007-31.12.2009 09.2790 ex 1604 14 16 20 Filets known as loins of tunas and skipjack, for processing (1) (2) 8 000 6 % 1.1.2007-31.12.2007 30 9 000 6 % 1.1.2008-31.12.2008 95 10 000 6 % 1.1.2009-31.12.2009 09.2762 ex 0306 11 10 10 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), frozen, for processing (1) (2) (3) 1 500 6 % 1.1.2007-31.12.2009 ex 0306 11 90 10 09.2794 ex 1605 20 10 50 Shrimps and prawns of the species Pandalus borealis; cooked and peeled, for processing (1) (2) (4) 20 000 6 % 1.1.2007-31.12.2009 ex 1605 20 99 45 09.2785 ex 0307 49 59 10 Tubes of squid (Ommastrephes spp.  excluding Ommastrephes sagittatus , Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, with skin and fins, for processing (1) (2) 45 000 0 % 1.1.2007-31.12.2009 ex 0307 99 11 10 09.2786 ex 0307 49 59 20 Squid (Ommastrephes spp.  excluding Ommastrephes sagittatus , Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen whole or tentacles and fins, for processing (1) (2) 1 500 0 % 1.1.2007-31.12.2009 ex 0307 99 11 20 09.2772 ex 0304 99 10 10 Surimi, frozen, for processing (1) (2) 55 000 0 % 1.1.2007-31.12.2009 09.2774 ex 0304 29 58 10 Hake (Merluccius productus), frozen fillets for processing (1) (2) 15 000 4 % 1.1.2007-31.12.2009 09.2776 ex 0304 29 21 10 Cod, (Gadus morhua, Gadus macrocephalus), frozen fillets and meat, for processing (1) (2) 20 000 0 % 1.1.2007-31.12.2009 ex 0304 29 29 20 ex 0304 99 31 10 ex 0304 99 33 10 09.2778 ex 0304 29 99 65 Sole, frozen fillets and other fish meat (Limanda aspera, Lepidopsetta bilineata, Pleuronectes quadrituberculatus), for processing (1) (2) 5 000 0 % 1.1.2007-31.12.2009 ex 0304 99 99 65 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93). (2) This quota is available for products intended to undergo any operation, unless it is solely for one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding dicing, filleting, production of flaps or cutting of frozen blocks or splitting of frozen interleaved fillet blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not available for products intended, in addition, to undergo treatment (or operations) which gives quota entitlement, where such treatment (or operations) is (are) carried out at retail or catering level. The reduction of customs duties shall apply only to fish intended for human consumption. (3) Products under CN codes 0306111010 and 0306119010 will, however, qualify for the quota if they undergo one or both of the following operations:  dividing the frozen lobster,  subjecting the frozen lobster to heat treatment to enable the removal of internal waste material. (4) Products under CN codes 1605201050 and 1605209945 will, however, qualify for the quota if they undergo the following operation:  subjecting the shrimps and prawns to processed treatment by packaging gases as defined in European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (OJ L 61, 18.3.1995, p. 1. Directive as last amended by Directive 2006/52/EC (OJ L 204, 26.7.2006, p. 10)). STATEMENT BY THE COMMISSION AND THE COUNCIL The Commission and the Council re-state that the practice of glazing is to be associated with the freezing of the product and may thus not constitute a processing operation giving quota entitlement in the sense of footnote (b).